762 N.W.2d 571 (2009)
STATE of Minnesota, by its Pollution Control Agency and its Attorney General Lori SWANSON, Respondent,
v.
EVANSTON INSURANCE COMPANY, et al., Defendants,
Northern National Insurance Company of Milwaukee, Wisconsin, Appellant.
No. A08-1132.
Supreme Court of Minnesota.
March 12, 2009.

ORDER
It now appearing that the petition for further review of the decision of the Court of Appeals in this matter was improvidently granted by this court,
IT IS HEREBY ORDERED that the October 29, 2008, order of this court granting review of the August 19, 2008, order of the Court of Appeals be, and the same is, vacated and the appeal is dismissed.
BY THE COURT:
/s/ Eric J. Magnuson
Chief Justice